No.    94-349
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1995


IN RE THE MARRIAGE OF

SHARON WALTON, f/k/a SHARON    BENGALA,
           Petitioner and Respondent,
     and
MICHAEL C. BENGALA,
           Respondent   and   Appellant.




APPEAL FROM:    District Court of the Fourth Judicial District,
                In and for the County of Missoula,
                The Honorable Ed P. McLean Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Michael Bengala, Canfield, Ohio (pro se)
           For Respondent:
                Dennis E. Lind,   Datsopoulos,       MacDonald & Lind,
                Missoula, Montana


                                    Submitted on Briefs:   March 2, 1995
                                                Decided:   March 16, 1995




                                     I
                                    Clerk
Justice James C. Nelson delivered the Opinion of the Court.


        Michael C. Bengala (Michael), pro se, appeals from the May 16,
1994 order of the Fourth Judicial District Court, Missoula County,

denying his motion for a new trial.            We affirm.

        The issue on appeal is whether the District Court abused its

discretion in denying Michael's motion for new trial.

        The underlying proceedings           involved a dissolution action

initiated by Michael's wife Sharon in March of 1990.               A decree of
dissolution and judgment was entered by the District Court in June

1991,    following a trial before a court-appointed special master.

Michael appealed from the court's judgment, but the appeal was

subsequently    dismissed    by   this   Court because of his failure to

prosecute his appeal.

        In March 1994,      Michael filed his motion for new trial,

alleging denial of due process.              The   presiding   district   judge,

Judge John Henson, subsequently recused himself and District Judge

Ed McLean assumed jurisdiction.          In May 1994, Judge McLean entered

an order denying Michael's motion for new trial and this appeal

followed.     Subsequently, Michael filed motions to disqualify Judge

McLean and, we note by the record, those motions were ruled upon by

District Judge Jeffrey H: Langton in January 1995.                 Proceedings

subsequent to Michael's notice of appeal from Judge McLean's order
denying his motion for new trial are not at issue here, however,

and will not be discussed.
        In his March 16, 1994 motion, Michael contends that he is

entitled to a new trial because of "rumors' that the judge who

                                         2
presided in the underlying dissolution action, Judge Henson, had a
relationship with the law firm of Datsopoulos, MacDonald & Lind,
P.C.,    Sharon's legal counsel in the dissolution action.       While it
appears that prior to the filing of the dissolution proceedings by
Sharon, her legal counsel did represent a member of Judge Henson's
family in a civil action and did represent Judge Henson himself in
a court proceeding, both of those proceedings were concluded long
before the Bengala dissolution action was filed in his court.
        In his order denying Michael's motion for new trial, Judge
McLean    concluded that the motion was          without   merit for the
following reasons:
              (1)   Respondent's   motion is     not   timely as
        approximately three years has transpired since the trial
        in this matter;
              (2) respondent chose not to be present during the
        trial;
              (3) respondent failed to prosecute his appeal
        following the trial;
              (4) a special master independently presided over the
        trial;
              (5) Judge Henson accepted the special master's
        recommendations without amendment;
              (6) no judicial conflict existed as there were no
        contractual    relationships between Judge Henson and
        petitioner's [Sharon's] legal counsel at the time of
        these proceedings.
        The decision to grant or deny a motion for new trial is within
the sound discretion of the trial judge and will not be disturbed
absent a showing of manifest abuse of that discretion.               Jim's
Excavating Service v. HKM Assoc. (1994), 265 Mont. 494, 512, 878
P.2d 248,    259, quoting Nelson v.       Flathead Valley Transit (1992),
251 Mont. 269, 274, 824 P.2d 263, 266



                                      3
       Aside from the other grounds for denying Michael's motion for
new trial as set forth by Judge McLean in his order, one reason is
dispositive.    Michael's motion for new trial was not timely filed.
Rule 59(b), M.R.Civ.P., requires that "[al motion for a new trial
shall be served not later than 10 days after service of notice of
the entry of the judgment."   In this case, Judge Henson entered his
order,   judgment and decree dissolving the parties' marriage and
adopting the recommended findings of fact, conclusions of law and
final decree of the special master on June 14, 1991.      The record
reflects that notice of entry of the District Court's judgment and
order was filed and served upon Michael by Sharon on June 24, 1991.
       Clearly, Michael's motion for new trial served some two years
and nine months after service of notice of the entry of the
judgment, is untimely under the Rule.    In Ring v. Hoselton (1982),
197 Mont. 414, 643 P.2d 1165, we determined that "[blecause the
motion for new trial was not served within the ten day period
required by Rule 59(b),     the motion was therefore deemed denied
under the provisions of the last paragraph of Rule 59(d) .'I   Rinq,
643 P.2d at 1170.    In Matter of Estate of Gordon (1981), 192 Mont.
499,   628 P.2d 1117, noting the ten day requirement of Rule 59(b),
we emphasized that the filing requirements under the Rule were not
to be disregarded but were, instead,      to be strictly enforced.
Gordon, 628 P.2d at 1119.
       Michael did not cite the District Court nor does he cite this
Court to any authority that would exempt his motion for new trial
from the time requirements of Rule 59(b). Under the circumstances,

                                   4
we hold that the District Court did not manifestly abuse its
discretion in denying Michael's motion for new trial as being not

timely filed.

     Affirmed.

     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court

1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document

with the Clerk of this Court and by a report of its result to the

West Publishing Company.




We Concur:




                                 5
                                         March 16, 1995

                                  CERTIFICATE OF SERVICE

I hereby certify that the following certified order was sent by United States mail, prepaid, to the
following named:


Michael Bengala
238 S. Broad St.
Canfield, OH 44406


Dennis E. Lind, Esq.
Datsopoulos, MacDonald & Lind
201 W. Main, Ste. 201
Missoula, MT 59802


                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE OF MONTANA